., CAUSE NO. 1423874
                                  LU/5 F '."'"' I 0   r-·   ~·
ROGER DALE GAMMONS                                    §''   v ·   27   IN THE 8 111 JUDICIAL
                                                                                        FILED IN
                                                      §                          6th COURT OF APPEALS
VS.                                                   §                            TEXARKANA,
                                                                       DISTRICT COURT    OF      TEXAS
                                                      §                          2/11/2015 2:17:31 PM
STATE OF TEXAS                                        §                HOPKINS COUNTY,
                                                                                     DEBBIETEXAS
                                                                                             AUTREY
                                                                                         Clerk

                            APPELLANT'S NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       Appellant ROG ER DALE GAMMONS comes before the Court in this cause and gives

notice of appeal to the Texas Court of Appeals in this cause and states that he desires to appeal

the convictions and sentences previously entered against him in these causes.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests the Clerk of

this Honorable Court to forward this noti ce to the Court of Appeals.

                                                            Respectfull y submitted,




                                                            Heath Hyde, Attorney for Appellant
                                                            State Bar No. 007968 07
                                                            900 Jackson Street, Suite 535
                                                            Dallas, TX 75202
                                                            Tel: (903) 439-0000
                                                            Fax: (903) 439-0002
                                 CERTIFICATE OF SERVICE

       I hereby certi fy th at on the I 0111 day of February, 20 15, a true copy of the foregoi ng has
been served on Will Ramsay, Hopkins County District Attorney, by facsi mil e.



                                                       ~E~